UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-181552 (Commission file number of Issuing Entity) RBC Covered Bond Guarantor Limited Partnership (Exact name of registrant as specified in its charter) Royal Bank of Canada (Exact name of Sponsor and Depositor as specified in its charter) Ontario, Canada 98-1056093 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 155 Wellington Street, West, 14th Floor, Toronto, Ontario, Canada M5V 3K7 M5V 3K7 (Address of principal executive offices) (Zip Code of Registrant) (416) 974-4393 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to section 12(g) of the Act: Covered Bonds (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions oflarge accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. None. Note.—If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. Documents Incorporated by Reference None 2 PART I THE FOLLOWING ITEMS HAVE BEEN OMITTED IN ACCORDANCE WITH GENERAL INSTRUCTION J(1) TO FORM 10-K: (A) Item 1 Business. (B) Item 1A Risk Factors. (C) Item 2 Properties. (D) Item 3 Legal Proceedings. (E) Item 4 Mine Safety Disclosures. Item 1B. Unresolved Staff Comments. Not Applicable. PART II THE FOLLOWING ITEMS HAVE BEEN OMITTED IN ACCORDANCE WITH GENERAL INSTRUCTION J(1) TO FORM 10-K: (A) Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (B) Item 6 Selected Financial Data. (C) Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations. (D) Item 7A Quantitative and Qualitative Disclosures About Market Risk. (E) Item 8 Financial Statements and Supplementary Data. (F) Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. (G) Item 9A Controls and Procedures. Item 9B. Other Information. None. PART III THE FOLLOWING ITEMS HAVE BEEN OMITTED IN ACCORDANCE WITH GENERAL INSTRUCTION J(1) TO FORM 10-K: (A) Item 10 Directors, Executive Officers and Corporate Governance. (B) Item 11 Executive Compensation. (C) Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. (D) Item 13 Certain Relationships and Related Transactions, and Director Independence. (E) Item 14 Principal Accountant Fees and Services. PART IV Item 15. Exhibits and Financial Statement Schedules. (a) (1) Not applicable. (2) Not applicable. (3) The exhibits filed in response to Item 601 of Regulation S-K are listed in the Exhibit Index. (b)
